         Case 1:20-mc-00742-SHS Document 20 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUIS TORIBIO ET AL.,
                                                        20-MC-742 (SHS)
                              Plaintiffs,

                                                       OPINION & ORDER
               v.
 ATTORNEY GENERAL WILLIAM J.
 BARR, Attorney General of the United
 States, ET AL.,
                              Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    On December 15, 2020, plaintiffs filed this motion for the return of seized property
pursuant to Federal Rule of Criminal Procedure 41(g), the Civil Asset Forfeiture Reform
Act of 2000 (CAFRA), and the Due Process Clause of the Fifth Amendment to the
United States Constitution. (Pls.’ Mot., ECF No. 11.)
     The Court held oral argument in this matter via teleconference on January 13 and
denied plaintiffs’ CAFRA claim because the government seized plaintiffs’ funds
pursuant to a criminal search warrant, not a “nonjudicial civil forfeiture proceeding” as
required by 18 U.S.C. § 983(a)(1)(A)(i). See Chaim v. United States, 692 F. Supp. 2d 461,
463-466 (D.N.J. 2010); see also Celata v. United States, 334 F. App’x 801, 802 (9th Cir. 2009).
The Court similarly denied plaintiffs’ Rule 41(g) claim because the pending civil
forfeiture action in this matter, filed on January 8, 2021 by the government, provides
plaintiffs an “adequate remedy at law.” De Almeida v. United States, 459 F.3d 377, 382 (2d
Cir. 2006) (“A Rule 41(g) motion is an equitable remedy that is available only when
there is no adequate remedy at law and the equities favor the exercise of jurisdiction.”);
see also United States v. In re One 1987 Jeep Wrangler Auto. VIN #2BCCL8132HBS12835, 972
F.2d 472, 479 (2d Cir. 1992) (“[O]nce the administrative process has begun, the district
court loses subject matter jurisdiction to adjudicate the matter in a peripheral setting
such as a Rule 41[g] motion.”).
     However, because plaintiffs filed papers—mere hours before the scheduled
teleconference—elaborating on their argument that the four-month delay between the
government’s seizure of plaintiffs’ property on September 10, 2020 and the
government’s filing of a civil forfeiture action on January 8, 2021 constitutes a violation
of due process, see Pls.’ Reply, ECF No. 19, the Court deferred ruling on that claim.
        Case 1:20-mc-00742-SHS Document 20 Filed 01/15/21 Page 2 of 3




Upon thorough consideration of the moving papers, the Court now denies the motion
in full.
     The pending civil forfeiture action seeking the forfeiture of plaintiffs’ funds in this
matter, United States v. $136,096.57 Formerly on Deposit in Capital One Bank Acct. et ano.,
21-CV-174 (S.D.N.Y.), is the proper venue for plaintiffs to assert their due process
claims. See United States v. One 1978 Cadillac Sedan de Ville, N.Y. License Plate No. 533
J.P.Y., 490 F. Supp. 725, 732 (S.D.N.Y. 1980) (“Unreasonable delay between seizure and
institution of a forfeiture proceeding may bar the Government from obtaining forfeiture
of the claimant's property; the claimant would raise the due process violation as a
defense to the Government's proceeding.”).
    Regardless, the Court finds that the government’s four-month delay between the
time it seized plaintiffs’ property and the time it commenced civil forfeiture
proceedings does not constitute a violation of plaintiffs’ due process rights. In United
States v. Eight Thousand Eight Hundred & Fifty Dollars ($8,850) in U.S. Currency, the
United States Supreme Court held that the test established in Barker v. Wingo, 407 U.S.
514 (1972), applies when a court must determine whether or not the government’s delay
in instituting a forfeiture proceeding violates a petitioner’s right to due process. 461 U.S.
555, 564 (1983). The Barker test requires consideration of the “[l]ength of delay, the
reason for the delay, the defendant’s assertion of his right, and prejudice to the
defendant.” Id.
    The Supreme Court has counseled that “[i]n applying the Barker balancing test . . .
the overarching factor is the length of the delay,” although Courts should consider this
factor in conjunction with “the reason the Government assigns to justify the delay.” Id.
at 565. Pending criminal proceedings may justify the government’s delay in instituting a
forfeiture action, especially because “[a] prior civil suit might serve to estop later
criminal proceedings and may provide improper opportunities for the claimant to
discover the details of a contemplated or pending criminal prosecution.” Id. at 567.
    In this case, the government’s four-month delay in commencing a forfeiture
proceeding from the time of seizure—while its criminal investigation was (and remains)
ongoing—is not unreasonable. In Eight Thousand Eight Hundred & Fifty Dollars, the
Supreme Court found that the government’s 18-month delay in filing civil forfeiture
proceedings during the pendency of criminal proceedings was reasonable and did not
violate due process. Id. at 569-570. Moreover, in applying the Barker test, the Second
Circuit has found that delays ranging from seven months to five years—vastly longer
than the four-month delay at issue here—did not violate a claimant’s right to due
process. See, e.g., United States v. David, 131 F.3d 55, 60 (2d Cir. 1997) (concluding that a
five-year delay did not violate a claimant’s right to due process); Mercado v. U.S.




                                              2
        Case 1:20-mc-00742-SHS Document 20 Filed 01/15/21 Page 3 of 3




Customs Serv., 873 F.2d 641, 646 (2d Cir. 1989) (concluding that a 7-month delay did not
violate a claimant’s right to due process).
    Nor do the other Barker factors—the defendant’s assertion of his right, and prejudice
to the defendant—cause the government’s delay to rise to the level of a due process
violation. While plaintiffs have timely asserted their right to return of the funds at issue
by filing a Rule 41(g) motion, plaintiffs have not shown prejudice. “The primary
inquiry” in considering prejudice to the claimant “is whether the delay has hampered
the claimant in presenting a defense on the merits, through, for example, the loss of
witnesses or other important evidence.” Eight Thousand Eight Hundred & Fifty Dollars,
461 U.S. at 569. While plaintiffs have established that the freeze on the Conciliation bank
account has caused plaintiffs “real economic harm”—the alleged disintegration of
Toribio’s various businesses, Aff. of Luis Toribio dated Dec. 14, 2020 ¶¶ 14, 16, 22, 26-27,
ECF No. 11-2—they have not shown that the four-month delay hindered plaintiffs’
ability to “defend the propriety of the forfeiture on the merits.” Eight Thousand Eight
Hundred and Fifty Dollars, 461 U.S. at 569.
    For the reasons set forth on the record during the January 13 teleconference, and
because the balance of Barker factors indicates that plaintiffs were not denied due
process of law, IT IS HEREBY ORDERED that plaintiffs’ motion [ECF No. 11] is denied
in full.


Dated: New York, New York
       January 15, 2021




                                             3
